DETAILED ACTION
This Action is responsive to the Preliminary Amendment filed on 09/29/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sim (KR 2018 0068588 A).

Regarding claim 1, Sim (see, e.g., FIG. 4, FIG. 6, FIG. 7, FIG. 49) discloses a semiconductor light-emitting device, comprising:
a plurality of light-emitting device structures 110 separated from each other, each of the plurality of light-emitting device structures 110 including (pg 7, para 9):
a first conductivity type semiconductor layer 102, an active layer 104 on the first conductivity type semiconductor layer 102, a second conductivity type semiconductor layer 106 on the active layer 104 (pg 4, para 7),
a first electrode 118 connected to the first conductivity type semiconductor layer 102, and a second electrode 120 connected to the second conductivity type semiconductor layer 106 (pg 5, para 2); and
a partition wall structure 113-1, 113-2, 112-1 (outer), 112-2 (outer) between two adjacent light-emitting device structures 110 of the plurality of light-emitting device structures 110, the partition wall structure 113-1, 113-2, 112-1 (outer), 112-2 (outer) defining a pixel space A, B, C, D (pg 6, para 4).

Regarding claim 2, Sim (see, e.g., FIG. 4, FIG. 6, FIG. 7, FIG. 49) teaches that the partition wall structure 113-1, 113-2, 112-1 (outer), 112-2 (outer) includes an electrical conductor 113-1, 113-2.

Regarding claim 3, Sim (see, e.g., FIG. 7) teaches that the partition wall structure 113-1, 113-2, 112-1 (outer), 112-2 (outer) surrounds a side surface of the second conductivity type semiconductor layer 106 and protrudes over an upper surface of the second conductivity type semiconductor layer 106.

Regarding claim 4, Sim (see, e.g., FIG. 6, FIG. 7) teaches an encapsulation layer 128, 130, 132, 134 in a space defined by the partition wall structure 113-1, 113-2, 112-1 (outer), 112-2 (outer) on the second conductivity type semiconductor layer 106.

Regarding claim 20, Sim (see, e.g., FIG. 4, FIG. 6, FIG. 7, FIG. 49) discloses a semiconductor light-emitting device, comprising:
a circuit substrate 4242 (see, e.g., FIG. 49) connected to a controller 4243 (see, e.g., FIG. 49)(pg 20, para 9);
a plurality of light-emitting device structures 110 on the circuit substrate 4242 and separated from each other (pg 7, para 9);
a partition wall structure 113-1, 113-2, 112-1 (outer), 112-2 (outer) between two adjacent light-emitting device structures 110 of the plurality of light-emitting device structures 110, the partition wall structure 113-1, 113-2, 112-1 (outer), 112-2 (outer) defining a pixel space A, B, C, D (pg 6, para 4); and 
an encapsulation layer 128, 130, 132, 134 in contact with an upper surface of each of the plurality of light-emitting device structures 110 and a sidewall of the partition wall structure 113-1, 113-2, 112-1 (outer), 112-2 (outer), wherein each of the plurality of light-emitting device structures 110 includes: 
a first conductivity type semiconductor layer 102 on the circuit substrate 4242, an active layer 104 on the first conductivity type semiconductor layer 102, a second conductivity type semiconductor layer 106 on the active layer 104, a first electrode 118 connected to the first conductivity type semiconductor layer 102, and a second electrode 120 connected to the second conductivity type semiconductor layer 106 (pg 4, para 7), 
wherein: 
side surfaces of the first conductivity type semiconductor layer 102, the active layer 104, and the second conductivity type semiconductor layer 106 are coated with an insulating layer 112-1 (inner), 112-2 (inner) (pg 5, para 5-para 6), 
the partition wall structure 113-1, 113-2, 112-1 (outer), 112-2 (outer) includes an electrical conductor 113-1, 113-2 and vertically extends along the side surfaces of the first conductivity type semiconductor layer 102, the active layer 104, and the second conductivity type semiconductor layer 106 with the insulating layer 112-1 (inner), 112-2 (inner) therebetween, an upper surface of the partition wall structure 113-1, 113-2, 112-1 (outer), 112-2 (outer) being farther from the circuit substrate 4242 than an upper surface of the second conductivity type semiconductor layer 106 is, and a lower surface of the partition wall structure 113-1, 113-2, 112-1 (outer), 112-2 (outer) being closer to the circuit substrate 4242 than a lower surface of the first conductivity type semiconductor layer 102 is, and 
the partition wall structure 113-1, 113-2, 112-1 (outer), 112-2 (outer) surrounds each of the plurality of light-emitting device structures 110 with the insulating layer 112-1 (inner), 112-2 (inner) therebetween.

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 2017 0024905 A).

Regarding claim 1, Park (see, e.g., FIG. 1, FIG. 3) discloses a semiconductor light-emitting device, comprising:
a plurality of light-emitting device structures 110 separated from each other, each of the plurality of light-emitting device structures 110 including (Para 0039):
a first conductivity type semiconductor layer 111, an active layer 112 on the first conductivity type semiconductor layer 111, a second conductivity type semiconductor layer 113 on the active layer 112 (Para 0048, Para 0052, Para 0055),
a first electrode 121 connected to the first conductivity type semiconductor layer 111, and a second electrode 122 connected to the second conductivity type semiconductor layer 113 (Para 0055, Para 0056); and
a partition wall structure 31, 40 between two adjacent light-emitting device structures 110 of the plurality of light-emitting device structures 110, the partition wall structure 31, 40 defining a pixel space P (Para 0065, Para 0067, Para 0070).

Regarding claim 6, Park (see, e.g., FIG. 1, FIG. 3) teaches that the partition wall structure 31, 40 extends alongside surfaces of the first conductivity type semiconductor layer 111, the active layer 112, and the second conductivity type semiconductor layer 113 (Para 0065).

Regarding claim 7, Park (see, e.g., FIG. 1, FIG. 3) teaches that the second electrode 122 is on an upper surface of the second conductivity type semiconductor layer 113 (Para 0056).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sim (KR 2018 0068588 A).

Regarding claim 5, Sim (see, e.g., FIG. 7) teaches that the partition wall structure 113-1, 113-2, 112-1 (outer), 112-2 (outer) protrudes from the upper surface of the second conductivity type semiconductor layer 106.
Sim fails to expressly teach that partition wall structure protrudes by about 0.1 µm to about 50 µm from the upper surface of the second conductivity type semiconductor layer. However, differences in distance will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the protrusion being about 0.1 µm to about 50 µm from the upper surface of the second conductivity type semiconductor layer, it would have been obvious to one of ordinary skill in the art to use or modify the distance of the protrusion of the partition wall structure from the second conductivity type semiconductor layer in the device of Sim through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed distance of the protrusion or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2017 0024905 A), in view of Kim (CN 110021620 A).

Regarding claim 10, although Park shows substantial features of the claimed in invention, Park fails to expressly teach that a lateral width of the first conductivity type semiconductor layer is greater than a lateral width of the second conductivity type semiconductor layer. Kim (see, e.g., FIG. 6), on the other hand, teaches that a lateral width of the first conductivity type semiconductor layer S1 is greater than a lateral width of the second conductivity type semiconductor layer S2 (pg 5, para 8). However, differences in lateral width will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such lateral width difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the lateral width of the first conductivity type semiconductor layer being greater than a lateral width of the second conductivity type semiconductor layer, it would have been obvious to one of ordinary skill in the art to modify the lateral width of the first conductivity type semiconductor layer to be greater than a lateral width of the second conductivity type semiconductor layer in the device of Park through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed lateral width of the first conductivity type semiconductor layer being greater than the second conductivity type semiconductor layer or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 11, although Park shows substantial features of the claimed in invention, Park fails to expressly teach that a vertical thickness of the first conductivity type semiconductor layer is less than a vertical thickness of the second conductivity type semiconductor layer. Kim (see, e.g., FIG. 6), on the other hand, teaches that a vertical thickness of the first conductivity type semiconductor layer S1 is less than a vertical thickness of the second conductivity type semiconductor layer S2 (pg 5, para 8, para 10). However, differences in vertical thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such vertical distance difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the vertical thickness of the first conductivity type semiconductor layer being less than the vertical thickness of the second conductivity type semiconductor layer, it would have been obvious to one of ordinary skill in the art to modify the vertical thickness of the first conductivity type semiconductor layer to be less than the vertical thickness of the second conductivity type semiconductor layer in the device of Park through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed vertical thickness of the first conductivity type semiconductor layer and the vertical thickness of the second conductivity type semiconductor layer or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 12-19 are allowed.
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817